Fourth Court of Appeals
                                 San Antonio, Texas
                                      October 22, 2015

                                    No. 04-15-00378-CR

                                Edward John MORENO, Jr.,
                                        Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the County Court at Law No. 11, Bexar County, Texas
                                  Trial Court No. 441613
                    The Honorable Tommy Stolhandske, Judge Presiding


                                       ORDER

       Appellant’s motion for extension of time to file their brief is GRANTED. The
appellant’s brief is due November 2, 2015.


                                                   _________________________________
                                                   Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of October, 2015.


                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court